Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  134494 & (25)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v       	                                                         SC: 134494     

                                                                    COA: 274553      

                                                                    Wayne CC: 96-003233-01 

  BRIAN D. JONES,

             Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the June 18, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2007                   _________________________________________
         d1217                                                                 Clerk